DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-8 in the reply filed on 2/23/2021 is acknowledged. Applicant’s arguments supporting traversal have been considered.  The restriction requirement has been withdrawn.  No claims are withdrawn from consideration.
Information Disclosure Statement
The information disclosure statement filed on 11/21/2019 has been considered.
Drawings
The drawings filed on 11/21/2019 are acceptable.
Specification
The abstract of the disclosure and the specification filed on 11/21/2019 are acceptable.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bathan et al. (US 2009/0001563) in view of Talledo et al. (US 2018/0286789).
Regarding claim 15, Bathan discloses:
A package comprising: 
a first device die encapsulated (108, ¶0039) in a first molding compound (104, ¶0038); 
a redistribution structure (110, 112, ¶0039) electrically connected to the first device die; 
a second device die (118, ¶0040) encapsulated in a second molding compound (128, ¶0042) the second device die (118) is electrically connected to the redistribution structure, the second device die is on an opposing side of the redistribution structure as the first device die (¶0040, figure 1); 
an input/output contact (124, ¶0041) electrically connected to the redistribution structure and in the second molding compound (¶0041, figure 1).
Bathan does not disclose “a solder region extending along a sidewall of the second molding compound, the solder region contacts a sidewall of the input/output contact”.

a solder region (25 and 36 taken together as element 56, ¶0019, ¶0020) extending along a sidewall of the molding compound (38), the solder region contacts a sidewall of the input/output contact (26).  Talledo discloses that a structure as taught  provides a solder joint with improved characteristics (¶0020).  Therefore it would have been obvious to one having skill in the art before the effective filing date of the claimed invention to modify the device of Bathan, including providing a solder region extending along a sidewall of the second molding compound, the solder region contacts a sidewall of the input/output contact, in order to provide a solder joint with improved characteristics as taught by Talledo.
Regarding claim 17, Bathan further discloses:
wherein the input/output contact (124) extends further away from the redistribution structure (110, 112) than the second device die (118, figure 1).
Allowable Subject Matter
Claims 1-14 are allowed.
Claims 16 and 18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM A HARRISTON/           Primary Examiner, Art Unit 2899